             Case 19-20916-jrs                     Doc 55             Filed 05/31/19 Entered 05/31/19 16:45:26                     Desc Main5/31/19 4:39PM
                                                                      Document      Page 1 of 57




 Fill in this information to identify the case:

 Debtor name         Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-20916
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 31, 2019                            X /s/ Chuck McAtee
                                                                       Signature of individual signing on behalf of debtor

                                                                       Chuck McAtee
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-20916-jrs                               Doc 55                Filed 05/31/19 Entered 05/31/19 16:45:26                                                            Desc Main5/31/19 4:39PM
                                                                                    Document      Page 2 of 57
 Fill in this information to identify the case:

 Debtor name            Signature Pack, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)               19-20916
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,478,089.45

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,478,089.45


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        1,357,943.89


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        4,047,068.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,405,012.39




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                           Desc Main5/31/19 4:39PM
                                                                     Document      Page 3 of 57
 Fill in this information to identify the case:

 Debtor name          Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-20916
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Renasant Bank                                          Checking Account                 9594                                            $0.00




            3.2.     Renasant Bank                                          Checking Account                 5952                                   $62,567.64




            3.3.     Renasant Bank                                          Checking Account                 1314                                            $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $62,567.64
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Paycom Security Deposit                                                                                                          $2,352.62
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                      Desc Main5/31/19 4:39PM
                                                                     Document      Page 4 of 57
 Debtor         Signature Pack, LLC                                                               Case number (If known) 19-20916
                Name




 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                $2,352.62
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           550,942.24   -                             27,120.81 = ....                  $523,821.43
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                             $523,821.43
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used    Current value of
                                                      physical inventory         debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Inventory - Raw
            Materials and Finished
            Goods                                     4/30/2019                                 $0.00      Cost                              $538,694.05



 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                             $538,694.05
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
             No
             Yes
 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                 Desc Main5/31/19 4:39PM
                                                                     Document      Page 5 of 57
 Debtor         Signature Pack, LLC                                                            Case number (If known) 19-20916
                Name


            No
            Yes. Book value                                 0.00 Valuation method     Cost               Current Value            217,017.50

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of       Valuation method used      Current value of
                                                                              debtor's interest       for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Jenna's Desk                                                                       $0.00                                              $50.00


           Plant Office                                                                       $0.00                                              $50.00


           Conference Chairs                                                                  $0.00                                              $50.00


           Office Furniture - new office                                                      $0.00                                              $50.00


           Office Furniture - Angie Powell                                                    $0.00                                              $50.00


           Plant Offices                                                                $4,841.39                                            $4,841.39


           Plant Office Furniture                                                             $0.00                                              $50.00


           Office Cubicles                                                              $4,320.50                                            $4,320.50



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Portable Offices (2)                                                               $0.00                                            $100.00


           Furniture (from TRC)                                                               $0.00                                              $50.00


           Phone System (TRC)                                                                 $0.00                                              $50.00


           Quickbooks ES                                                                      $0.00                                              $50.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26              Desc Main5/31/19 4:39PM
                                                                     Document      Page 6 of 57
 Debtor         Signature Pack, LLC                                                          Case number (If known) 19-20916
                Name




           Fire Alarm System - 5786 Hwy 129                                                 $0.00                                           $50.00


           Server - Office                                                                  $0.00                                           $50.00


           Turner PC                                                                        $0.00                                         $100.00


           Mike PC                                                                          $0.00                                         $100.00


           Jenna PC                                                                         $0.00                                         $100.00


           2 Laptops for QC, Monitor & Hard Drives                                          $0.00                                         $200.00


           Gigabit Switch                                                                   $0.00                                           $50.00


           Monitor and Memory for Jenna                                                     $8.64                                             $8.64


           Monitor for Travis                                                               $8.11                                             $8.11


           Computer for Jennifer                                                           $57.33                                           $57.33


           Commission Calc Software                                                     $1,027.78                                       $1,027.78


           2TB External Hard Drive                                                         $13.75                                           $13.75


           Microsoft Office for Brian Toothill                                             $29.86                                           $29.86


           Battery Backup - Lee                                                            $30.31                                           $30.31


           Battery Backup - Carlos                                                         $30.31                                           $30.31


           Jerry Monitor                                                                   $58.97                                           $58.97


           Laptop for Angie Anderson x2                                                  $391.61                                          $391.61


           Laptop                                                                        $255.40                                          $255.40


           Microsoft Office 2016 x5                                                      $379.15                                          $379.15


           Desktop System for Supervisor Office and
           Jerry at Plant                                                                $387.36                                          $387.36


           Image Printers                                                               $4,000.00                                       $4,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                Desc Main5/31/19 4:39PM
                                                                     Document      Page 7 of 57
 Debtor         Signature Pack, LLC                                                           Case number (If known) 19-20916
                Name



           Tape Machine                                                                    $66.67                                               $66.67


           Walkie Talkies                                                                 $642.00                                             $642.00


           PC for Krista                                                                 $472.06                                              $472.06


           Videojet Dataflex Printer                                                  $11,361.52                                          $11,361.52


           HP Laserjet Pro M521dn Jerry on Dock                                          $882.74                                              $882.74



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $30,465.46
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2009 Freight Liner                                                 $6,219.58                                           $6,219.58


           47.2.     1993 Freight Liner                                                     $0.00                                           $2,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Leasehold Improvements                                                           $0.00                                                 $1.00


           Conveyor                                                                         $0.00                                               $50.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26              Desc Main5/31/19 4:39PM
                                                                     Document      Page 8 of 57
 Debtor         Signature Pack, LLC                                                          Case number (If known) 19-20916
                Name



           Hand Scales                                                                      $0.00                                           $50.00


           Hand Wash Sink                                                                   $0.00                                           $50.00


           Installation of Conveyor Line 1                                                  $0.00                                           $50.00


           Stainless Steel Tables                                                           $0.00                                           $50.00


           Fire Conveyor #1                                                                 $0.00                                           $50.00


           Fire Conveyor #2                                                                 $0.00                                           $50.00


           20lb Scales (4)                                                                  $0.00                                           $50.00


           Door Foamer #3                                                                   $0.00                                           $50.00


           20lb Scales (4)                                                                  $0.00                                           $50.00


           Multivac Vacuum Sealer                                                           $0.00                                           $50.00


           Brandrite #2 Sealer                                                              $0.00                                           $50.00


           Conveyor #2                                                                      $0.00                                           $50.00


           Stainless Steel Tables (6)                                                       $0.00                                           $50.00


           Starflex VFFS (packaging system)                                                 $0.00                                           $50.00


           VFFS Gusset Attach                                                               $0.00                                           $50.00


           VFFS Access                                                                      $0.00                                           $50.00


           73 D Racks                                                                       $0.00                                           $50.00


           Compressor                                                                       $0.00                                           $50.00


           Used Conveyors                                                                   $0.00                                           $50.00


           Rocks - Room 3                                                                $106.48                                          $106.48


           Used Warehouse Racking                                                           $0.00                                         $100.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26              Desc Main5/31/19 4:39PM
                                                                     Document      Page 9 of 57
 Debtor         Signature Pack, LLC                                                          Case number (If known) 19-20916
                Name

           Room 3 Improvements                                                        $21,034.03                                      $21,034.03


           Vestibule - Room 1                                                           $2,502.46                                       $2,502.46


           Used Warehouse Racking -2                                                        $0.00                                         $100.00


           Used Warehouse Racking - 3                                                       $0.00                                         $100.00


           Parts Storage Room                                                               $0.00                                           $50.00


           Dry Warehouse Racking                                                            $0.00                                         $100.00


           Room 4 - Slider Production                                                       $0.00                                           $50.00


           Case Sealer                                                                      $0.00                                           $50.00


           Slider Room Additions                                                        $1,043.75                                       $1,043.75


           Metal Detector                                                                   $0.00                                           $50.00


           Sewage Grinder Pit Pump                                                         $21.20                                           $21.20


           Cartoner Conversion                                                             $90.77                                           $90.77


           Used PFM Flow Wrapper                                                         $983.33                                          $983.33


           Fan Motors - Atlas Blast                                                      $889.92                                          $889.92


           Slider Room Relo                                                             $1,294.50                                       $1,294.50


           Tunnel Walkway                                                                $523.47                                          $523.47


           Slider Feed Table #2                                                          $883.33                                          $883.33


           Used Flowwrapper #3                                                          $1,000.00                                       $1,000.00


           Slot Drains - rm 2                                                           $2,496.67                                       $2,496.67


           Leased Cartoner #2                                                         $23,333.33                                      $23,333.33


           Sonicwall Firewall                                                               $0.00                                           $50.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26              Desc Main5/31/19 4:39PM
                                                                     Document     Page 10 of 57
 Debtor         Signature Pack, LLC                                                          Case number (If known) 19-20916
                Name

           Room 2 Drain Basin                                                           $1,543.75                                       $1,543.75


           Hydraulic Tote Dumper                                                         $341.60                                          $341.60


           Stainless Steel Infeed Hopper                                                 $265.60                                          $265.60


           SS Vibratory Pan                                                              $148.04                                          $148.04


           2011 Fortress Phantom Metal Detector                                         $3,133.42                                       $3,133.42


           2011 Fortress Phantom Metal Detector                                         $3,133.42                                       $3,133.42


           2011 Fortress Phantom Metal Detector                                         $3,133.42                                       $3,133.42


           Fortress Phantom Metal Detector 8x4
           Aperature                                                                     $183.67                                          $183.67


           Interpak USA2024sb Case Taper                                                $1,312.58                                       $1,312.58


           Toyota HPT25 Pallet Jack                                                        $50.67                                           $50.67


           Pallet Jack                                                                      $0.00                                           $50.00


           Forklifts - Capital                                                          $9,211.47                                       $9,211.47


           Used Scales from Fresh Frozen                                                 $236.11                                          $236.11


           Exhaust Fans and Air Curtain                                                  $453.53                                          $453.53


           Industrial Fans Direct - Air Curtain                                          $729.37                                          $729.37


           UltraCAT 210 Injector                                                      $85,659.41                                      $85,659.41


           Marination Heat Exchanger                                                  $11,880.75                                      $11,880.75


           Cat Duel Tank 200 Gallon Mixing Tank & 300
           Gallon Chilling System                                                     $35,879.40                                      $35,879.40


           Drake Freon Unit                                                           $36,890.00                                      $36,890.00


           Exhaust Fans for Marination Project                                          $1,001.29                                       $1,001.29


           Wall Panels for Marination Project                                           $1,707.07                                       $1,707.07


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26              Desc Main5/31/19 4:39PM
                                                                     Document     Page 11 of 57
 Debtor         Signature Pack, LLC                                                          Case number (If known) 19-20916
                Name



           Stand for Freon Unit                                                         $7,559.34                                       $7,559.34


           Piping for Marination Project                                                $7,451.60                                       $7,451.60


           Mezzanine for Mixing Tanks                                                 $13,578.24                                      $13,578.24


           Electrical for Marination Project                                            $7,911.20                                       $7,911.20


           Pallet Truck Scale                                                            $453.97                                          $453.97


           Air Saver                                                                       $28.44                                           $28.44


           Load Cells                                                                    $928.94                                          $928.94


           Sanitary pip to go from marination to ice
           glazer tank                                                                   $434.32                                          $434.32


           2 Yamato 0/16L-S W/A Reconditioned Serial
           #'s AFK807530                                                                $2,021.54                                       $2,021.54


           Rolling Ladder                                                                $563.57                                          $563.57


           10/16L-S W/A Reconditioned Serial# A8040599
           A8970014                                                                     $2,628.06                                       $2,628.06


           Panels, extruded aluminum angle for Room 3
           Air unit shielding                                                            $955.83                                          $955.83


           Baldor Motor                                                                 $1,122.40                                       $1,122.40


           Mezzanine Flooring                                                           $4,347.37                                       $4,347.37


           Motor for Spiral Freezer                                                      $916.28                                          $916.28


           Installed Copper Water Line from 2" Water
           Main Outside                                                                 $2,745.58                                       $2,745.58


           Pallet truck & scale                                                         $1,377.26                                       $1,377.26


           Vacuum pump                                                                  $2,145.92                                       $2,145.92



 51.       Total of Part 8.                                                                                                      $320,188.25
           Add lines 47 through 50. Copy the total to line 87.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26              Desc Main5/31/19 4:39PM
                                                                     Document     Page 12 of 57
 Debtor         Signature Pack, LLC                                                          Case number (If known) 19-20916
                Name

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-20916-jrs                        Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                         Desc Main5/31/19 4:39PM
                                                                         Document     Page 13 of 57
 Debtor          Signature Pack, LLC                                                                                 Case number (If known) 19-20916
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $62,567.64

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,352.62

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $523,821.43

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $538,694.05

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $30,465.46

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $320,188.25

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,478,089.45            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,478,089.45




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 19-20916-jrs                      Doc 55           Filed 05/31/19 Entered 05/31/19 16:45:26                                    Desc Main5/31/19 4:39PM
                                                                     Document     Page 14 of 57
 Fill in this information to identify the case:

 Debtor name          Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)              19-20916
                                                                                                                                            Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    Renasant Bank                                 Describe debtor's property that is subject to a lien                  $1,357,943.89                 Unknown
        Creditor's Name                               Revolver loan ($747,801.80), term loan
        Mitchell Waycaster, CEO                       ($451,329.13), and equipment loan
        209 Troy Street                               ($158,812.96)
        Tupelo, MS 38801
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                             $1,357,943.8
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         Lee Hart
         Nelson Mullins Riley & Scarbor                                                                        Line   2.1
         201 17th Street, NW Ste 1700
         Atlanta, GA 30363




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                 Desc Main5/31/19 4:39PM
                                                                     Document     Page 15 of 57
 Fill in this information to identify the case:

 Debtor name         Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)          19-20916
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Byung J Pak, US Attorney                                  Check all that apply.
           600 Richard B. Russell Buildin                             Contingent
           75 Ted Turner Drive, SW                                    Unliquidated
           Atlanta, GA 30303                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           Department of Justice, Tax Div                            Check all that apply.
           Civil Trial Section, Southern                              Contingent
           P.O. Box 14198, Ben Franklin                               Unliquidated
           Washington, DC 20044                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35745                               Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                 Desc Main5/31/19 4:39PM
                                                                     Document     Page 16 of 57
 Debtor       Signature Pack, LLC                                                                             Case number (if known)   19-20916
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Georgia Department of Labor                                Check all that apply.
          Mark Butler, Commissioner                                   Contingent
          148 Andew Young Int. Ste 900                                Unliquidated
          Atlanta, GA 30303                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Georgia Department of Revenue                              Check all that apply.
          Compliance Division                                         Contingent
          1800 Century Blvd, Ste 16102                                Unliquidated
          Atlanta, GA 30345-3205                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          Central Insolvency Office                                   Contingent
          401 W. Peachtree St., NW                                    Unliquidated
          Atlanta, GA 30308                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jackson Co. Tax Assessor                                   Check all that apply.
          67 Athens Street                                            Contingent
          Jefferson, GA 30549                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                 Desc Main5/31/19 4:39PM
                                                                     Document     Page 17 of 57
 Debtor       Signature Pack, LLC                                                                             Case number (if known)   19-20916
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Lynne Riley                                                Check all that apply.
          State of Georgia Revenue Commi                              Contingent
          1800 Century Blvd, N.E.                                     Unliquidated
          Atlanta, GA 30345                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Office Of the Chief Co. IRS                                Check all that apply.
          1111 Constitution Ave                                       Contingent
          Washington, DC 20224                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Ohio Department of Taxation                                Check all that apply.
          4485 Northland Ridge Blvd                                   Contingent
          Columbus, OH 43229                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Secretary of the Treasury                                  Check all that apply.
          15th & Pennsylvania Ave, NW                                 Contingent
          Washington, DC 20200                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                            Desc Main5/31/19 4:39PM
                                                                     Document     Page 18 of 57
 Debtor        Signature Pack, LLC                                                                            Case number (if known)          19-20916
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00     $0.00
            U.S. Attorney General                                    Check all that apply.
            U.S. Department of Justice                                Contingent
            950 Pennsylvania Ave NW                                   Unliquidated
            Washington, DC 20350                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Notice Only
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,588.74
           1st Mechanical Services, Inc.                                            Contingent
           303 Curie Drive                                                          Unliquidated
           Alpharetta, GA 30005                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $903.42
           3M                                                                       Contingent
           PO Box 844127                                                            Unliquidated
           Dallas, TX 75284                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $0.00
           A J Letizio                                                              Contingent
           Fifty-five Enterprise Dr                                                 Unliquidated
           Windham, NH 03087                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     For notice only
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $6,433.61
           AAA Scales & Systems                                                     Contingent
           3212 Harmony Church Road                                                 Unliquidated
           Gainesville, GA 30507                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,952.56
           ACOSTA                                                                   Contingent
           PO Box 281996                                                            Unliquidated
           Atlanta, GA 30384                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 19 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $679.46
          Advanced Marketing Concepts                                         Contingent
          2717 W. Southern Ave Ste. 1                                         Unliquidated
          Tempe, AZ 85282                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,251.69
          AIRGAS SAFETY                                                       Contingent
          PO BOX 532609                                                       Unliquidated
          Atlanta, GA 30353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $90,989.27
          Ambassador Sanitation Mngmnt                                        Contingent
          PO Box 2057                                                         Unliquidated
          Thomasville, GA 31799                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $363,748.51
          Amer. Express Corporate Card                                        Contingent
          PO Box 1270                                                         Unliquidated
          Newark, NJ 07101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $373,906.47
          Americold                                                           Contingent
          25586 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,381.25
          AMSPAK                                                              Contingent
          P.O. Box 2225                                                       Unliquidated
          Hartsville, SC 29551                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,735.71
          Aramark                                                             Contingent
          P.O Box 731676                                                      Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 20 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,458.00
          Arrow Lines Services Inc.                                           Contingent
          PO Box 1298                                                         Unliquidated
          Gainesville, GA 30503                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $240.00
          Associated Brokers, Inc.                                            Contingent
          4777 Aviation Parkway Suite K                                       Unliquidated
          Atlanta, GA 30349                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $9.81
          Athens Material Handling                                            Contingent
          316 Commerce Blvd                                                   Unliquidated
          PO Box 6685                                                         Disputed
          Athens, GA 30604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $378.00
          Atlantic Pit Service, Inc.                                          Contingent
          P.O Box 837                                                         Unliquidated
          Lawrenceville, GA 30046                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $240.00
          Automatic Protection Services                                       Contingent
          4655 Canton Rd                                                      Unliquidated
          Marietta, GA 30066                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $153.00
          Baker Donelson                                                      Contingent
          3414 Peachtree Road NE                                              Unliquidated
          Suite 1600                                                          Disputed
          Atlanta, GA 30326
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17,080.34
          Bankcard Center                                                     Contingent
          P.O. Box 71205                                                      Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 21 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,018.75
          Bell, Davis, & Pitt, P.A.                                           Contingent
          PO Box 21029                                                        Unliquidated
          Winston Salem, NC 27120                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $25,845.60
          Big Daddy Foods Inc                                                 Contingent
          PO Box 19974                                                        Unliquidated
          Houston, TX 77224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,022.70
          Campbell Sales & Service, Inc                                       Contingent
          P.O. Box 488                                                        Unliquidated
          Athens, GA 30603                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $94,304.80
          Champion Foods, Inc                                                 Contingent
          9516 Waterford Rd                                                   Unliquidated
          Jacksonville, FL 32257                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $90.00
          Chastains Janitorial Supply                                         Contingent
          1630 MLK Jr. Blvd                                                   Unliquidated
          Gainesville, GA 30501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,228.36
          ChemStation of Alabama                                              Contingent
          3021 Dublin Circle                                                  Unliquidated
          Bessemer, AL 35020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Christopher Carr                                                    Contingent
          Attorney General of Georgia                                         Unliquidated
          40 Capitol Square SW                                                Disputed
          Atlanta, GA 30334
                                                                             Basis for the claim:    For Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 22 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $140.00
          Clay Daniel                                                         Contingent
          P.O Box 434                                                         Unliquidated
          Bogart, GA 30622                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $531.64
          Combined Worksite Solutions                                         Contingent
          5277 Payshere Circle                                                Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,377.00
          Connect Logistics                                                   Contingent
          3292 Thompson Bridge RD #350                                        Unliquidated
          Gainesville, GA 30506                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $507.57
          Continental Carbonic Products                                       Contingent
          DEPT 3833 PO Box 123833                                             Unliquidated
          Dallas, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $637.24
          Cooling & Applied Tech, Inc                                         Contingent
          P.O. BOX 772998                                                     Unliquidated
          Chicago, IL 60677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,995.48
          CROSSLEY McINTOSH HANLEY &EDES                                      Contingent
          5002 Randall Parkway                                                Unliquidated
          Wilmington, NC 28403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,207.64
          Crown Lift Trucks                                                   Contingent
          PO Box 641173                                                       Unliquidated
          Cincinnati, OH 45264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 23 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $842.62
          CSS Polymers Inc.                                                   Contingent
          3482 Keith Bridge Rd Suite 294                                      Unliquidated
          Cumming, GA 30041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,674.55
          Dahlonega Packaging, Inc.                                           Contingent
          P.O. Box 936696                                                     Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Dollar General Market                                               Contingent
          P.O. Box 1087                                                       Unliquidated
          Goodlettsville, TN 37072                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $696.72
          Dunlap Stainless                                                    Contingent
          2905 Ramsey Rd                                                      Unliquidated
          Gainesville, GA 30507                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $88.22
          Eco-Lab                                                             Contingent
          24198 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $291.19
          Electronic Motors Co. Inc.                                          Contingent
          7705 Hwy 29 South                                                   Unliquidated
          Hull, GA 30646                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20,867.99
          ETCON Employment Solutions                                          Contingent
          439 E E Butler Parkway                                              Unliquidated
          Gainesville, GA 30501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 24 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $590,000.00
          Family Dollar Services, LLC                                         Contingent
          Lynda Leahy, Registered Agent                                       Unliquidated
          2626 Glenwood Ave, Ste 550
          Wilmington, DE 19808                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $645.00
          Farr Electric Inc.                                                  Contingent
          4673 East Hall Rd.                                                  Unliquidated
          Gainesville, GA 30507                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,308.75
          Food & Dairy Research Assoc.s                                       Contingent
          PO Box 608                                                          Unliquidated
          Commerce, GA 30529                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $250.00
          Forester Roller Company, Inc                                        Contingent
          P O Box 2067                                                        Unliquidated
          Lawrenceville, GA 30046                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,501.60
          Fortis Solutions Group, LLC                                         Contingent
          5362 McEver Road                                                    Unliquidated
          Flowery Branch, GA 30542                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $43,599.36
          Genesis Baking Company                                              Contingent
          211 Woodlawn Avenue                                                 Unliquidated
          Norwalk, OH 44857                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $692.24
          GIX Logistics, Inc.                                                 Contingent
          P.O. Box 1845                                                       Unliquidated
          Grand Island, NE 68802                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 25 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,882.50
          Glacier Sales, Inc                                                  Contingent
          P.O. Box 2646                                                       Unliquidated
          Yakima, WA 98907                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Global Coordination                                                 Contingent
          2625 N Cage Blvd                                                    Unliquidated
          Pharr, TX 78577                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10,944.00
          Gold Standard Baking                                                Contingent
          3700 S. Kedzie Ave.                                                 Unliquidated
          Chicago, IL 60632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17,252.00
          Goodsource                                                          Contingent
          3115 Melrose Dr. Suite 160                                          Unliquidated
          Carlsbad, CA 92010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $171,215.91
          Gourmet Culinary Solutions LLC                                      Contingent
          515 Commercial Drive                                                Unliquidated
          Statham, GA 30666                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $715.00
          Graphic Packaging                                                   Contingent
          PO Box 404170                                                       Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $309.95
          Green Guard First Aid & Safety                                      Contingent
          3499 Rider Trail South                                              Unliquidated
          Earth City, MO 63045                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 26 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,475.00
          H & D Pallet                                                        Contingent
          464 Garrison Shoals Rd                                              Unliquidated
          Lula, GA 30554                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $135.83
          Heat and Control, Inc                                               Contingent
          21121 Cabot Blvd Hayward                                            Unliquidated
          Hayward, CA 94545                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $700.00
          Hollis Transport                                                    Contingent
          4515 Cantrell Rd.                                                   Unliquidated
          Flowery Branch, GA 30542                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $21,874.65
          Horizon Packaging                                                   Contingent
          6248 Ringgold Road                                                  Unliquidated
          Chattanooga, TN 37412                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $25,143.77
          HUMANA HEALTH PLAN INC.                                             Contingent
          P O BOX 3225                                                        Unliquidated
          Milwaukee, WI 53201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,441.98
          Hygiena                                                             Contingent
          Attn: Accounts Receivable                                           Unliquidated
          File 2007 1801 W Olympic Blvd                                       Disputed
          Pasadena, CA 91199
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $267.73
          Infusion Sales Group                                                Contingent
          2928 Walden Avenue                                                  Unliquidated
          Depew, NY 14043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 12 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 27 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $34,459.43
          John R White Company, Inc.                                          Contingent
          200 Citation Court Suite 100                                        Unliquidated
          Birmingham, AL 35209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,856.00
          Johnson O'Hare Company, Inc.                                        Contingent
          One Progress Road                                                   Unliquidated
          Billerica, MA 01821                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $44,065.25
          JSO Associates Inc.                                                 Contingent
          17 Maple Drive                                                      Unliquidated
          Great Neck, NY 11021
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $380,384.80
          Kudzu Valley Farm                                                   Contingent
          PO Box 922                                                          Unliquidated
          Oakwood, GA 30566                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,876.60
          Lake Foods, LLC                                                     Contingent
          355 Industrial Park Rd                                              Unliquidated
          Hartwell, GA 30643                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $83,683.73
          Linde LLC                                                           Contingent
          88718 Expedite Way                                                  Unliquidated
          Chicago, IL 60695                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $139.00
          LogoSurfing Promtnal Products                                       Contingent
          2518 Oak Valley Lane                                                Unliquidated
          Dacula, GA 30019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 28 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $88,423.00
          M&J Foods                                                           Contingent
          1670 Calming Water Drive                                            Unliquidated
          Fleming Island, FL 32003                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,186.96
          Machinery Support                                                   Contingent
          PO Box 28                                                           Unliquidated
          Moore, SC 29369                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,438.47
          Mallard Marketing                                                   Contingent
          4027 Clearwell                                                      Unliquidated
          Amarillo, TX 79109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $344.64
          Manning Brothers                                                    Contingent
          P.O Box 162138                                                      Unliquidated
          Atlanta, GA 30321                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,331.76
          McMaster-Carr                                                       Contingent
          PO Box 7690                                                         Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $53,739.39
          Messer LLC                                                          Contingent
          88718 Expedite Way                                                  Unliquidated
          Chicago, IL 60695                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $147,996.97
          Monogram Food Solutions, LLS                                        Contingent
          P.O. Box 71400                                                      Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 14 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 29 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $57.68
          Murray Brokerage                                                    Contingent
          684 Woodlands Drive Suite 300                                       Unliquidated
          Maumee, OH 43537                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $970.01
          Nordson                                                             Contingent
          PO Box 802586                                                       Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,820.30
          North Georgia Logistics                                             Contingent
          P O Box 208                                                         Unliquidated
          Pendergrass, GA 30567                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,316.29
          North Georgia Propane, Inc.                                         Contingent
          PO Box 1518                                                         Unliquidated
          Gainesville, GA 30503                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,709.80
          Northeast Food Marketing                                            Contingent
          30 Myano Lane Suite 30                                              Unliquidated
          Stamford, CT 06902                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,708.59
          Northern Safety & Industrial                                        Contingent
          PO Box 4250                                                         Unliquidated
          Utica, NY 13504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,791.46
          NW French and Associates                                            Contingent
          1502 1st Avenue North                                               Unliquidated
          Fargo, ND 58102                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 15 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 30 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,925.87
          Pack Rite Div Mettler-Toledo                                        Contingent
          PO Box 730867                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $10,350.54
          Pacmac, Inc                                                         Contingent
          P.O. Box 360                                                        Unliquidated
          Fayetteville, AR 72702                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,182.39
          Paragon Food Group, LLC                                             Contingent
          Carl Perry                                                          Unliquidated
          345 Rae's Creek Drive                                               Disputed
          Greenville, SC 29609
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $228.40
          Peach State Fire, Inc.                                              Contingent
          626 Industrial Blvd                                                 Unliquidated
          Gainesville, GA 30501                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $167,569.00
          Penobscot McCrum LLC                                                Contingent
          PO Drawer 229                                                       Unliquidated
          Belfast, ME 04915                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,111.97
          Perimeter Marketing Inc.                                            Contingent
          P O Box 1167                                                        Unliquidated
          Waxhaw, NC 28176                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $673.42
          Piedmont National Corp                                              Contingent
          PO Box 890938                                                       Unliquidated
          Charlotte, NC 28289                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 31 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $122,520.00
          Pilgrim's Pride Corporation                                         Contingent
          P.O. Box 809225                                                     Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,435.07
          Pioneer Meat Brokerage, Inc.                                        Contingent
          P O BOX 8047                                                        Unliquidated
          Edmond, OK 73083                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,751.18
          Planned Administrators                                              Contingent
          P.O Box 6927                                                        Unliquidated
          Columbia, SC 29260                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $85.00
          Pratt Recycling                                                     Contingent
          PO Box 933949                                                       Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,736.10
          Ralf Jeffy Green                                                    Contingent
          2295 Skylark Drive                                                  Unliquidated
          Alexander City, AL 35010                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $284.52
          RAM Inc                                                             Contingent
          2090 Columbiana Road                                                Unliquidated
          Suite 2600                                                          Disputed
          Birmingham, AL 35216
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $50.00
          Randstad North America, Inc.                                        Contingent
          PO Box 742689                                                       Unliquidated
          Atlanta, GA 30374                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 17 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 32 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,961.38
          Reese Group                                                         Contingent
          PO Box 40423                                                        Unliquidated
          Nashville, TN 37204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $33,637.00
          Reliable Transport. Solutions                                       Contingent
          PO Box 507                                                          Unliquidated
          Amelia, OH 45102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $105.44
          RG Marketing & Consulting                                           Contingent
          1716 S San Marcos St. 107                                           Unliquidated
          San Antonio, TX 78207                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,786.16
          RJS Sales & Marketing                                               Contingent
          PO BOX 62048                                                        Unliquidated
          Cincinnati, OH 45262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,557.97
          Romer Labs                                                          Contingent
          Department RL                                                       Unliquidated
          P.O Box 66971                                                       Disputed
          Saint Louis, MO 63166
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $409.68
          Rouses Market                                                       Contingent
          P O BOX 5358                                                        Unliquidated
          Thibodaux, LA 70302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $35,696.40
          S. E. Meats                                                         Contingent
          700 25th Ave. West                                                  Unliquidated
          Birmingham, AL 35204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 18 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 33 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $369.00
          Scherzer and Associates                                             Contingent
          8801 Ballentine Street #100                                         Unliquidated
          Overland Park, KS 66214                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $130,395.68
          Seabrook Brothers & Sons                                            Contingent
          P O Box 781405                                                      Unliquidated
          Philadelphia, PA 19178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,959.00
          Sherwood Food Distributors-ATL                                      Contingent
          5400 Fulton Industrial Blvd                                         Unliquidated
          Atlanta, GA 30336                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Signature Food Marketing, LLC                                       Contingent
          5786 Hwy 129 North                                                  Unliquidated
          Suite N                                                             Disputed
          Pendergrass, GA 30567
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $43,926.20
          Southeastern Paper Co.                                              Contingent
          PO BOX 890671                                                       Unliquidated
          Charlotte, NC 28289                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $128,503.51
          Southern Food Broker                                                Contingent
          196 Bruce Etheredge Parkway                                         Unliquidated
          Pell City, AL 35128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,029.50
          Stiles Heating and Cooling,Inc                                      Contingent
          140 Ben Burton Road                                                 Unliquidated
          Bogart, GA 30622                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 19 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 34 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,874.85
          Strategic Industries                                                Contingent
          PO Box 2576                                                         Unliquidated
          Alpharetta, GA 30023                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,321.41
          Summit Marketing Partners                                           Contingent
          401 Hall Street SW Suite 289                                        Unliquidated
          Grand Rapids, MI 49503                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,196.00
          Sun Mark Foods Ltd.                                                 Contingent
          PO Box 1294                                                         Unliquidated
          Madison, NJ 07940                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,255.20
          SupplyOne, Inc. Atlanta                                             Contingent
          IPC Collection Account                                              Unliquidated
          PO Box 740438                                                       Disputed
          Atlanta, GA 30374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,814.00
          Tasty Breads International                                          Contingent
          9445 Fullerton Avenue                                               Unliquidated
          Franklin Park, IL 60131                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,307.76
          Tennessee Bun Co.                                                   Contingent
          2975 Armory Dr.                                                     Unliquidated
          Nashville, TN 37204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $27,891.60
          The Food Exchange                                                   Contingent
          5650 El Camino Real, Suite 220                                      Unliquidated
          Carlsbad, CA 92008                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 20 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 35 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $60,389.81
          TNT                                                                 Contingent
          701 Industrial Drive                                                Unliquidated
          Perryville, MO 63775                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $69,282.55
          Tom Southworth                                                      Contingent
          5876 Highway 129 North                                              Unliquidated
          Suite N                                                             Disputed
          Pendergrass, GA 30567
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30,916.18
          Top Notch Personnel                                                 Contingent
          P.O Box 464730                                                      Unliquidated
          Lawrenceville, GA 30042                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,316.85
          Triangle Sales and Marketing                                        Contingent
          120 Marguerite Drive Suite 200                                      Unliquidated
          Cranberry Twp, PA 16066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,197.66
          ULINE                                                               Contingent
          Attn: Accounts Receivable                                           Unliquidated
          PO BOX 88741                                                        Disputed
          Chicago, IL 60680
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $400.00
          US Waste & Recycling, Inc.                                          Contingent
          P.O. Box 420825                                                     Unliquidated
          Atlanta, GA 30342                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,763.00
          USA Logistics, Inc                                                  Contingent
          P.O. Box 2977                                                       Unliquidated
          Chesterton, IN 46304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 21 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 36 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $14,361.33
          USDA Food Sfty&Inspc. Services                                      Contingent
          US Bank- FSIS Lockbox                                               Unliquidated
          PO Box 979001                                                       Disputed
          Saint Louis, MO 63197
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,045.55
          Veritiv Operating Company                                           Contingent
          P.O. Box 409884                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $971.88
          VideoJet Technologies                                               Contingent
          12113 Collection Center Dr                                          Unliquidated
          Federal ID# XX-XXXXXXX                                              Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,955.35
          Waste Pro                                                           Contingent
          1405 Danielsville Rd                                                Unliquidated
          Athens, GA 30601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $622.08
          Weldon Provisions LLC                                               Contingent
          2943 W Encelia Ct                                                   Unliquidated
          Tucson, AZ 85745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Wells Fargo Bank, N.A.                                              Contingent
          Attn: C. Allen Parker, CEO                                          Unliquidated
          101 N. Phillips Avenue                                              Disputed
          Sioux Falls, SD 57104
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,155.38
          Whitehall Specialties                                               Contingent
          P.O. Box 74716                                                      Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 22 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 37 of 57
 Debtor       Signature Pack, LLC                                                                     Case number (if known)            19-20916
              Name

 3.132     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $106,513.26
           Wilheit Packaging LLC                                              Contingent
           PO Box 111                                                         Unliquidated
           Gainesville, GA 30503                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $768.00
           William T. Porter                                                  Contingent
           1160 River Run                                                     Unliquidated
           Bishop, GA 30621                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $31,617.52
           Williams Country Sausage                                           Contingent
           5132 Old Troy-Hickman Road                                         Unliquidated
           Union City, TN 38261                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Winkler-IHM                                                        Contingent
           P O Box 68                                                         Unliquidated
           Dale, IN 47523                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    For notice only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,737.59
           Yamato Corporation Dataweigh                                       Contingent
           PO Box 206185                                                      Unliquidated
           Dallas, TX 75320                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    4,047,068.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        4,047,068.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 23 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                      Desc Main5/31/19 4:39PM
                                                                     Document     Page 38 of 57
 Fill in this information to identify the case:

 Debtor name         Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-20916
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Lease of freezer
              lease is for and the nature of              warehouse space, dock
              the debtor's interest                       space, and office space

                  State the term remaining                44 months
                                                                                         Americold
              List the contract number of any                                            25586 Network Place
                    government contract                                                  Chicago, IL 60673


 2.2.         State what the contract or                  Lease of Liquid
              lease is for and the nature of              Nitrogen Tank and
              the debtor's interest                       Spiral Freezer

                  State the term remaining                April, 2020
                                                                                         Linde LLC
              List the contract number of any                                            88718 Expedite Way
                    government contract                                                  Chicago, IL 60695


 2.3.         State what the contract or                  Trademark Licensing
              lease is for and the nature of              Agreement for
              the debtor's interest                       SIGNATURE SELECT,
                                                          Reg. No. 4769138.
                                                          2. SIGNATURE
                                                          SELECT, Reg. No.
                                                          4610646.. Debtor is
                                                          Licensee under
                                                          non-exclusive license
                                                          for use in the US for 10
                                                          year term commencing
                                                          Nov 16, 2018
                  State the term remaining
                                                                                         S. E. Meats
              List the contract number of any                                            700 25th Ave. West
                    government contract                                                  Birmingham, AL 35204




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                 Desc Main5/31/19 4:39PM
                                                                     Document     Page 39 of 57
 Fill in this information to identify the case:

 Debtor name         Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-20916
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:

    2.1      Chuck McAtee                      5876 Highway 129 North, Ste N                      Renasant Bank                 D       2.1
                                               Pendergrass, GA 30567                                                             E/F
                                                                                                                                G



    2.2      Gourmet                           515 Commercial Drive                               Renasant Bank                 D       2.1
             Culinary                          Statham, GA 30666                                                                 E/F
             Solutions LLC
                                                                                                                                G



    2.3      Signature Food                    5786 Hwy 129 North                                 Renasant Bank                 D       2.1
             Marketing, LLC                    Suite N                                                                           E/F
                                               Pendergrass, GA 30567
                                                                                                                                G




    2.4      Tom Southworth                    5876 Highway 129 North, Ste N                      Renasant Bank                 D       2.1
                                               Pendergrass, GA 30567                                                             E/F
                                                                                                                                G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                         Desc Main5/31/19 4:39PM
                                                                     Document     Page 40 of 57


 Fill in this information to identify the case:

 Debtor name         Signature Pack, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         19-20916
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                          $5,953,454.59
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                        $37,382,631.38
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                        $55,679,589.22
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           Sale of Fixed Assets                                 $1,950.00


       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Sale of Fixed Assets                               $24,121.70


       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Class Action Settlement                                  $132.67




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 41 of 57
 Debtor       Signature Pack, LLC                                                                       Case number (if known) 19-20916



                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)
       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Missed Appointment Fee                                      $200.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               S. E. Meats                                                 2/8/19,                       $1,177,281.16          Secured debt
               700 25th Ave. West                                          2/11/19,                                             Unsecured loan repayments
               Birmingham, AL 35204                                        2/14/19,                                             Suppliers or vendors
                                                                           2/15/19,                                             Services
                                                                           2/18/19,
                                                                           2/20/19,                                             Other SE Meats Invoices Paid
                                                                           2/22/19,                                            to Debtor and then turned over
                                                                           3/1/19,                                             to SE Meats
                                                                           3/4/19,
                                                                           3/8/19,
                                                                           3/11/19,
                                                                           3/14/19,
                                                                           3/18/19,
                                                                           3/25/19,
                                                                           3/29/19,
                                                                           4/1/19,
                                                                           4/8/19,
                                                                           4/15/19,
                                                                           4/23/19,
                                                                           4/29/19,
                                                                           5/6/19
       3.2.
               Amer. Express Corporate Card                                3/1/19,                         $497,525.69          Secured debt
               PO Box 1270                                                 3/25/19                                              Unsecured loan repayments
               Newark, NJ 07101                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Credit Card

       3.3.
               Kudzu Valley Farm                                           2/8/19,                         $266,703.40          Secured debt
               PO Box 922                                                  2/22/19,                                             Unsecured loan repayments
               Oakwood, GA 30566                                           3/4/19,                                              Suppliers or vendors
                                                                           3/14/19,
                                                                           3/18/19,
                                                                                                                                Services
                                                                           3/26/19,                                             Other
                                                                           4/1/19,
                                                                           4/8/19,
                                                                           4/15/19




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 42 of 57
 Debtor       Signature Pack, LLC                                                                       Case number (if known) 19-20916



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.4.
               Renasant Bank                                               2/15/19,                        $218,041.47          Secured debt
               3333 Peachtree Road                                         3/4/19,                                              Unsecured loan repayments
               Suite M-10                                                  3/5/19,
                                                                                                                                Suppliers or vendors
               Atlanta, GA 30326                                           3/6/19,
                                                                           3/15/19,
                                                                                                                                Services
                                                                           3/25/19,                                             Other
                                                                           3/27/19,
                                                                           3/28/19,
                                                                           4/4/19,
                                                                           4/8/19,
                                                                           4/10/19,
                                                                           4/16/19,
                                                                           4/23/19,
                                                                           4/30/19,
                                                                           5/3/19,
                                                                           5/6/19,
                                                                           5/9/19,
       3.5.
               Ambassador Sanitation Mngmnt                                2/11/19,                        $170,085.06          Secured debt
               PO Box 2057                                                 2/14/19,                                             Unsecured loan repayments
               Thomasville, GA 31799                                       3/4/19,                                              Suppliers or vendors
                                                                           3/14/19,
                                                                           3/18/19,
                                                                                                                                Services
                                                                           4/1/19,                                              Other
                                                                           4/8/19,
                                                                           4/15/19,
                                                                           4/29/19
       3.6.
               Pilgrim's Pride Corporation                                 2/11/19,                        $134,357.58          Secured debt
               P.O. Box 809225                                             1/19/19,                                             Unsecured loan repayments
               Chicago, IL 60680                                           3/4/19,                                              Suppliers or vendors
                                                                           4/10/19
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               Perdue Farms, Inc.                                          2/11/19,                        $129,638.40          Secured debt
               31149 Old Ocean City Rd                                     2/19/19,                                             Unsecured loan repayments
               Salisbury, MD 21804                                         3/4/19,                                              Suppliers or vendors
                                                                           3/18/19
                                                                                                                                Services
                                                                                                                                Other

       3.8.
               Bankcard Center                                             2/11/19,                         $99,415.60          Secured debt
               P.O. Box 71205                                              3/4/19,                                              Unsecured loan repayments
               Charlotte, NC 28272                                         3/18/19,                                             Suppliers or vendors
                                                                           5/3/19                                               Services
                                                                                                                                Other   Credit Card

       3.9.
               Harrison Poultry                                            2/11/19,                         $95,048.00          Secured debt
               1201 Waukegan Rd.                                           2/19/19,                                             Unsecured loan repayments
               Glenview, IL 60025                                          3/4/19,                                              Suppliers or vendors
                                                                           3/18/19
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 43 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       .    Humana Health Plan Inc.                                        2/11/19,                         $84,904.43          Secured debt
               P O BOX 3225                                                3/4/19,                                              Unsecured loan repayments
               Milwaukee, WI 53201                                         4/15/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other Employee Health
                                                                                                                               Insurance

       3.11
       .    Ameriprise Financial                                           2/25/19,                         $73,099.41          Secured debt
               901 3rd Avenue S                                            3/18/19,                                             Unsecured loan repayments
               Minneapolis, MN 55402                                       4/23/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Credit Card

       3.12
       .    Americold                                                      3/18/19                          $58,401.11          Secured debt
               25586 Network Place                                                                                              Unsecured loan repayments
               Chicago, IL 60673                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Landlord

       3.13
       .    Reliable Transport. Solutions                                  2/13/19,                         $51,963.00          Secured debt
               PO Box 507                                                  3/4/19,                                              Unsecured loan repayments
               Amelia, OH 45102                                            4/1/19,                                              Suppliers or vendors
                                                                           4/8/19,
                                                                           4/15/19
                                                                                                                                Services
                                                                                                                                Other

       3.14
       .    Monogram Food Solutions, LLS                                   2/22/19                          $42,451.20          Secured debt
               P.O. Box 71400                                                                                                   Unsecured loan repayments
               Chicago, IL 60694                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.15
       .    Tasty Breads International                                     2/22/19                          $37,082.40          Secured debt
               9445 Fullerton Avenue                                                                                            Unsecured loan repayments
               Franklin Park, IL 60131                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .    Stone Mountain Industrial Park Inc                             2/11/19,                         $34,077.75          Secured debt
                                                                           3/4/19,                                              Unsecured loan repayments
                                                                           4/1/19,                                              Suppliers or vendors
                                                                           4/26/19                                              Services
                                                                                                                                Other   Lease payments

       3.17
       .    USA Logistics, Inc                                             2/14/19,                         $33,764.00          Secured debt
               P.O. Box 2977                                               2/21/19                                              Unsecured loan repayments
               Chesterton, IN 46304                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 44 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       .    Georgia Power Company                                          2/11/19,                         $32,324.93          Secured debt
               96 Annex                                                    3/4/19,                                              Unsecured loan repayments
               Atlanta, GA 30396                                           3/14/19,                                             Suppliers or vendors
                                                                           3/18/19,                                             Services
                                                                           4/8/19,
                                                                           4/29/19                                              Other   Utilities

       3.19
       .    Wilheit Packaging LLC                                          2/22/19,                         $28,030.97          Secured debt
               PO Box 111                                                  3/4/19                                               Unsecured loan repayments
               Gainesville, GA 30503                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.20
       .    Amtrust North American                                         2/10/19,                         $27,279.00          Secured debt
               59 Maiden Lane                                              3/10/19,                                             Unsecured loan repayments
               New York, NY 10038                                          4/10/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Insurance

       3.21
       .    TQL                                                            2/14/19                          $24,936.00          Secured debt
               4289 Ivy Pointe Blvd                                                                                             Unsecured loan repayments
               Cincinnati, OH 45245                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.22
       .    Shane Derek Lee                                                2/11/19,                         $23,697.74          Secured debt
                                                                           3/4/19,                                              Unsecured loan repayments
                                                                           3/18/19,                                             Suppliers or vendors
                                                                           4/15/19,
                                                                           5/7/19
                                                                                                                                Services
                                                                                                                                Other

       3.23
       .    Southern Food Broker                                           3/12/19                          $18,324.00          Secured debt
               196 Bruce Etheredge Parkway                                                                                      Unsecured loan repayments
               Pell City, AL 35128                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.24
       .    John R White Company, Inc.                                     2/11/19                          $17,229.71          Secured debt
               200 Citation Court Suite 100                                                                                     Unsecured loan repayments
               Birmingham, AL 35209                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.25
       .    Genesis Baking Company                                         2/22/19                          $16,723.20          Secured debt
               211 Woodlawn Avenue                                                                                              Unsecured loan repayments
               Norwalk, OH 44857                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 45 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       .    Murray Brokerage                                               3/18/19                          $16,375.21          Secured debt
               684 Woodlands Drive Suite 300                                                                                    Unsecured loan repayments
               Maumee, OH 43537                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.27
       .    Connect Logistics                                              2/14/19                          $15,458.00          Secured debt
               3292 Thompson Bridge RD #350                                                                                     Unsecured loan repayments
               Gainesville, GA 30506                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.28
       .    USDA Food Sfty&Inspc. Services                                 3/4/19, 4/1/19                   $14,117.28          Secured debt
               US Bank- FSIS Lockbox                                                                                            Unsecured loan repayments
               PO Box 979001                                                                                                    Suppliers or vendors
               Saint Louis, MO 63197                                                                                            Services
                                                                                                                                Other   USDA Inspection

       3.29
       .    McLain Foods                                                   3/12/19                          $13,371.19          Secured debt
               100 2nd Avenue South                                                                                             Unsecured loan repayments
               Suite 202-S                                                                                                      Suppliers or vendors
               Saint Petersburg, FL 33701
                                                                                                                                Services
                                                                                                                                Other

       3.30
       .    ConAgra Foods                                                  3/4/19                           $13,009.50          Secured debt
               222 W. Merchandise Mart Plaza                                                                                    Unsecured loan repayments
               Suite 1300                                                                                                       Suppliers or vendors
               Chicago, IL 60654
                                                                                                                                Services
                                                                                                                                Other

       3.31
       .    H & D Pallet                                                   2/11/19,                         $11,082.50          Secured debt
               464 Garrison Shoals Rd                                      3/4/19,                                              Unsecured loan repayments
               Lula, GA 30554                                              4/1/19,                                              Suppliers or vendors
                                                                           4/29/19
                                                                                                                                Services
                                                                                                                                Other

       3.32
       .    Whitehall Specialties                                          3/4/19                           $11,000.00          Secured debt
               P.O. Box 74716                                                                                                   Unsecured loan repayments
               Chicago, IL 60694                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.33
       .    ETCON Employment Solutions                                     2/11/19,                         $10,769.11          Secured debt
               439 E E Butler Parkway                                      3/4/19,                                              Unsecured loan repayments
               Gainesville, GA 30501                                       3/18/19,                                             Suppliers or vendors
                                                                           4/15/19,
                                                                           4/25/19
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 46 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       .    City of Statham                                                2/14/19,                         $10,090.00          Secured debt
               PO Box 28                                                   3/4/19,                                              Unsecured loan repayments
               27 Jefferson Street                                         4/8/19, 5/8/19                                       Suppliers or vendors
               Statham, GA 30666                                                                                                Services
                                                                                                                                Other   Utilities

       3.35
       .    Liberty Mutual                                                 2/22/19,                           $9,163.20         Secured debt
               175 Berkeley Street                                         3/22/19,                                             Unsecured loan repayments
               Boston, MA 02116                                            4/22/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Insurance

       3.36
       .    Amanda Jayne Sinnamon                                          3/4/19,                            $9,093.75         Secured debt
                                                                           3/18/19,                                             Unsecured loan repayments
                                                                           4/15/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.37
       .    Planned Administrators                                         2/11/19,                           $8,378.56         Secured debt
               P.O Box 6927                                                3/4/19, 4/1/19                                       Unsecured loan repayments
               Columbia, SC 29260                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   Employee Insurance

       3.38
       .    Willie C. Lee Jr.                                              4/8/19,                            $8,000.00         Secured debt
               332 Stillwater Lane                                         4/15/19,                                             Unsecured loan repayments
               Jefferson, GA 30549                                         5/7/19                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.39
       .    Hof Haus                                                       3/4/19                             $7,875.00         Secured debt
               2386 S. Blue Island Avenue                                                                                       Unsecured loan repayments
               Chicago, IL 60608                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.40
       .    Johnson O'Hare Company, Inc.                                   3/4/19                             $7,740.90         Secured debt
               One Progress Road                                                                                                Unsecured loan repayments
               Billerica, MA 01821                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.41
       .    Arthur-Bertel & Assoc. Inc.                                    4/11/19                            $7,291.58         Secured debt
               341 JUNGERMANN RD                                                                                                Unsecured loan repayments
               Saint Peters, MO 63376                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 47 of 57
 Debtor       Signature Pack, LLC                                                                       Case number (if known) 19-20916



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       .    Dahlonega Packaging, Inc.                                      3/12/19                            $6,947.50         Secured debt
               P.O. Box 936696                                                                                                  Unsecured loan repayments
               Atlanta, GA 31193                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Chuck McAtee                                                06/05/2018 -                       $8,115.52        Travel and Expense
               5876 Highway 129 North, Ste N                               1,052.33;                                           Reimbursements
               Pendergrass, GA 30567                                       06/18/2018 -
               Manager                                                     1,376.28;
                                                                           07/03/2018 -
                                                                           790.78;
                                                                           07/26/2018 -
                                                                           497.71;
                                                                           08/23/2018 -
                                                                           735.93;
                                                                           10/09/2018 -
                                                                           445.91;
                                                                           01/03/2019 -
                                                                           577.73;
                                                                           01/30/2019 -
                                                                           621.95;
                                                                           03/05/2019 -
                                                                           924.50;
                                                                           03/18/2019 -
                                                                           520.10;
                                                                           04/25/2019 -
                                                                           572.30

       4.2.    Gourmet Culinary Solutions LLC                              May 11, 2018                  $2,857,370.77         AP invoice/AR interest
               515 Commercial Drive                                        - May 6, 2019
               Statham, GA 30666
               Affiliate

       4.3.    North Georgia Logistics                                     May 9, 2018 -                   $335,714.38         Freight
               P O Box 208                                                 May 9, 2019
               Pendergrass, GA 30567
               Affiliate




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                Desc Main5/31/19 4:39PM
                                                                     Document     Page 48 of 57
 Debtor       Signature Pack, LLC                                                                       Case number (if known) 19-20916



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.4.    Tamale Factory, Inc.                                        05/15/2018                      $141,577.67           Consulting Fees (in the amount
               2910 Creek Tree Ln                                          05/31/2018                                            of $10,890.50 each)
               Cumming, GA 30041                                           06/15/2018
               Member in Signature Food Marketing,                         06/29/2018
               LLC                                                         07/15/2018
                                                                           07/31/2018
                                                                           08/15/2018
                                                                           08/31/2018
                                                                           09/15/2018
                                                                           09/28/2018
                                                                           10/15/2018
                                                                           10/31/2018
                                                                           11/15/2018

       4.5.    Tamale Factory, Inc.                                        12/03/2018                      $125,891.04           Redemption of interest in
               2910 Creek Tree Ln                                          12/14/2018                                            Debtor's parent (in the amount
               Cumming, GA 30041                                           12/31/2018                                            of $11,444.64 each)
               Member in Signature Food Marketing,                         01/14/2019
               LLC                                                         01/31/2019
                                                                           02/14/2019
                                                                           02/28/2019
                                                                           03/14/2019
                                                                           03/31/2019
                                                                           04/15/2019
                                                                           04/30/2019

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    JSO Associates, Inc. v.                          Civil                      US District Court, E.D.N.Y.                   Pending
               Signature Pack, LLC,                                                                                                    On appeal
               Signature Food Marketing,
                                                                                                                                       Concluded
               LLC, Thomas R. Southworth,
               and Charles E. McAtee
               19CV1781


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                             Desc Main5/31/19 4:39PM
                                                                     Document     Page 49 of 57
 Debtor       Signature Pack, LLC                                                                          Case number (if known) 19-20916



               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.2.    Versacold USA Inc. v.                            Dispossessory                Magistrate Court of                      Pending
               Signature Pack, LLC                                                           Jackson County, GA                    On appeal
               MV-19-0628
                                                                                                                                   Concluded

       7.3.    Family Dollar Services, LLC v                    Civil                        US District Court, W.D.N.C.              Pending
               Signature Pack, LLC,                                                                                                On appeal
               Signature Food Marketing,
                                                                                                                                   Concluded
               LLC and Charles McAtee
               cv-590-rjc-dsc

       7.4.    D&H Marketing Group, Inc. v.                     Civil                        US District Court, E.D.N.C.           Pending
               Signature Food Marketing,                                                                                           On appeal
               LLC et al                                                                                                              Concluded
               2018-CV-00141

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-20916-jrs                    Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                            Desc Main5/31/19 4:39PM
                                                                     Document     Page 50 of 57
 Debtor        Signature Pack, LLC                                                                       Case number (if known) 19-20916



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Jones & Walden, LLC
                21 Eighth Street, NE
                Atlanta, GA 30309                                                                                              5/8/19               $30,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value
       13.1                                                     Inventory in conjunction with Signature
       .    S. E. Meats                                         Food Marketing, LLC sale of IP and
               700 25th Ave. West                               associated rights related to Signature                   November 16,
               Birmingham, AL 35204                             Pick 5 and Signature Select                              2018                      $513,300.05

               Relationship to debtor
               None


       13.2                                                     Inventory sale net proceeds from S.E.
       .                                                        Meats deposited into Signature Marketing
                                                                Account and an escrow hold back
                                                                account after sale; however, any portion
                                                                of such funds that were Debtor's were
               Signature Foods Marketing,                       returned by Signature Marketing
               LLC                                              pursuant to its payment of Debtor's
               5786 Hwy 129 North                               vendors and expenses and direct return
               Suite N                                          of monies to Debtor well in excess of any                November 16,
               Pendergrass, GA 30567                            such funds that were of Debtor.                          2018                      $203,996.80

               Relationship to debtor
               100% Member


       13.3 SPI Equipment LLC
       .                                                        Sale of Fixed Assets/ Hassen Bagger                      9/20/2018                  $24,121.70

               Relationship to debtor
               None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                             Desc Main5/31/19 4:39PM
                                                                     Document     Page 51 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.4 WOHL ASSOCIATES, INC
       .                                                        Sale of Fixed Assetts/ Waukesha Pump                     1/24/19                        $1,350.00

               Relationship to debtor
               None


       13.5 Absolute Lift Parts
       .    Corporation                                         Sale of Fixed Assets/ Yale
                                                                ERC040/HYSTER E502 LIft                                  4/23/2019                        $600.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                            Desc Main5/31/19 4:39PM
                                                                     Document     Page 52 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was             Last balance
                Address                                         account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                        Names of anyone with                Description of the contents           Do you still
                                                                      access to it                                                              have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                      Names of anyone with                Description of the contents           Do you still
                                                                      access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                       Location of the property            Describe the property                             Value
       Gourmet Culinary Solutions, LLC                                86 Jackson Concourse                Raw materials, packaging,                $214,119.88
       515 Commercial Drive                                           Pendergrass, GA 30567               and finished goods
       Statham, GA 30666

       Owner's name and address                                       Location of the property            Describe the property                             Value
       Gourmet Culinary Solutions, LLC                                5876 Highway 129 North,             Raw materials, packaging,                $135,901.52
       515 Commercial Drive                                           Ste N                               and finished goods
       Statham, GA 30666                                              Pendergrass, GA 30567

       Owner's name and address                                       Location of the property            Describe the property                             Value
       AIR/Eastern                                                    86 Jackson Concourse                Inventory owned by customer                 Unknown
       PO Box 2995                                                    Pendergrass, GA 30567
       Ponte Vedra Beach, FL 32004

       Owner's name and address                                       Location of the property            Describe the property                             Value
       FoodSourceOne                                                  86 Jackson Concourse                Inventory owned by customer                 Unknown
       1663 W. Riverfork Dr.                                          Pendergrass, GA 30567
       Nixa, MO 65714




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                         Desc Main5/31/19 4:39PM
                                                                     Document     Page 53 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



       Owner's name and address                                       Location of the property            Describe the property                          Value
       Jafco                                                          86 Jackson Concourse                Inventory owned by customer              Unknown
       890 East Street 2nd Floor                                      Pendergrass, GA 30567
       Tewksbury, MA 01876

       Owner's name and address                                       Location of the property            Describe the property                          Value
       McLain                                                         86 Jackson Concourse                Inventory owned by customer              Unknown
       100 2nd Ave. S. Suite 2025                                     Pendergrass, GA 30567
       Saint Petersburg, FL 33701

       Owner's name and address                                       Location of the property            Describe the property                          Value
       OneSource                                                      86 Jackson Concourse                Inventory owned by customer              Unknown
       951 Peek Street                                                Pendergrass, GA 30567
       Conyers, GA 30012

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Prime Foods                                                    86 Jackson Concourse                Inventory owned by customer              Unknown
       PO Box 348                                                     Pendergrass, GA 30567
       Roslyn, NY 11576

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Rich Chicks                                                    86 Jackson Concourse                Inventory owned by customer              Unknown
       13771 S. Gramercy Place                                        Pendergrass, GA 30567
       Gardena, CA 90249

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Seafood Sales                                                  86 Jackson Concourse                Inventory owned by customer              Unknown
       9957 Moorings Dr., Suite 104                                   Pendergrass, GA 30567
       Jacksonville, FL 32257

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Semper Foods/Lion Dist.                                        86 Jackson Concourse                Inventory owned by customer              Unknown
       7000 W. Palmetto Park Rd, Suite 210                            Pendergrass, GA 30567
       Boca Raton, FL 33433

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Southern Food Broker                                           86 Jackson Concourse                Inventory owned by customer              Unknown
       196 Bruce Etheredge Parkway                                    Pendergrass, GA 30567
       Pell City, AL 35128

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Reds All Natural                                               86 Jackson Concourse                Inventory owned by customer              Unknown
       131 Third Ave. N. Suite 101                                    Pendergrass, GA 30567
       Franklin, TN 37064

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Synergy                                                        86 Jackson Concourse                Inventory owned by customer              Unknown
       1239 Mulberry Court                                            Pendergrass, GA 30567
       Murfreesboro, TN 37130

       Owner's name and address                                       Location of the property            Describe the property                          Value
       Coach Joe                                                      86 Jackson Concourse                Inventory owned by customer              Unknown
       1660 Historic Hwy 441                                          Pendergrass, GA 30567
       Clarkesville, GA 30523

       Owner's name and address                                       Location of the property            Describe the property                          Value
       SE Meats                                                       86 Jackson Concourse                Inventory owned by customer              Unknown
       700 25th Avenue West                                           Pendergrass, GA 30567
       Birmingham, AL 35204


 Part 12:     Details About Environment Information
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                                 Desc Main5/31/19 4:39PM
                                                                     Document     Page 54 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916




For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Roe CPA, PC                                                                                                                approximately 3
                    3460 Summit Ridge Pkwy                                                                                                     years
                    Ste 303
                    Duluth, GA 30096

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                            Desc Main5/31/19 4:39PM
                                                                     Document     Page 55 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916




    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Renasant Bank
                    3333 Peachtree Road
                    Suite M-10
                    Atlanta, GA 30326

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Jerry Collins
       .                                                                                    4/30/2019                $565,969.67 / average cost

               Name and address of the person who has possession of
               inventory records
               Jerry Collins



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tom Southworth                                 5876 Highway 129 North, Ste N                       President/Manager
                                                      Pendergrass, GA 30567

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Chuck McAtee                                   5876 Highway 129 North, Ste N                       CEO/Manager
                                                      Pendergrass, GA 30567

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Signature Food Marketing,                      5786 Hwy 129 North, Ste N                           Member                                100
       LLC                                            Pendergrass, GA 30567



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                             Desc Main5/31/19 4:39PM
                                                                     Document     Page 56 of 57
 Debtor      Signature Pack, LLC                                                                        Case number (if known) 19-20916



    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Chuck McAtee
       .    5876 Highway 129 North, Ste
               N                                                                                                         May 11, 2018 -
               Pendergrass, GA 30567                            $230,118.08                                              May 8, 2019        Salary

               Relationship to debtor
               Manager


       30.2 Tom Southworth
       .    5876 Highway 129 North, Ste
               N                                                                                                         May 11, 2018 -
               Pendergrass, GA 30567                            $93,682.72                                               May 8, 2019        Salary

               Relationship to debtor
               Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Signature Food Marketing, LLC                                                                              EIN:        XX-XXX6521

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 31, 2019

 /s/ Chuck McAtee                                                       Chuck McAtee
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-20916-jrs                     Doc 55            Filed 05/31/19 Entered 05/31/19 16:45:26                               Desc Main5/31/19 4:39PM
                                                                     Document     Page 57 of 57
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Signature Pack, LLC                                                                                       Case No.       19-20916
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Signature Food Marketing, LLC                                                        100%
 5786 Hwy 129 North
 Suite N
 Pendergrass, GA 30567


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 31, 2019                                                           Signature /s/ Chuck McAtee
                                                                                            Chuck McAtee

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
